Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 1 of 10




                                           5:19-cv-291 (LEK/TWD)
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 2 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 3 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 4 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 5 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 6 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 7 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 8 of 10
Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 9 of 10
       Case 5:19-cv-00291-LEK-TWD Document 4 Filed 03/25/19 Page 10 of 10



       98. Said City was deliberately indifference to subordinates' actions can provide a basis for
municipal liability,"

        99. A reasonable officer would have been trained and supervised to not conduct a violent
arrest with a shootout when pedestrians were near in the area and would not have said violent
arrest and shootout if innocent pedestrians were endangered.

       100. The Plaintiff was clearly a bystander in the line of fire because two bullets hit her
car.

       101. Said aforesaid acts alleged above were a direct cause, proximate cause and a
substantial factor in the injury to the Plaintiff.

       WHEREFORE the Plaintiff Valerie Pendergraph demands that the Defendants jointly
and severally pay $500,000 plus legal fees, costs, disbursements, expert fees and other expenses
allowed by law to said Plaintiff and such other relief as the court deems just and proper.



                                                      Woodruff Lee Carroll
                                                      334 Nottingham Road
                                                      Syracuse, NY 13201
                                                      Phone: 315 474 5356
                                                      Fax.: 315 474 5451
